Exhibit 99.1 NEWS RELEASE For Immediate Release Contact: William W. Sherertz President and Chief Executive Officer Telephone: (360) 828-0700 BBSI ANNOUNCES THIRD QUARTER 2, FINANCIAL GUIDANCE FOR 4Q10 AND CONFERENCE CALL VANCOUVER, WASHINGTON, October 26, 2010  Barrett Business Services, Inc. (Nasdaq: BBSI) reported today net income of $3.7 million for the third quarter ended September30, 2010 compared to a net income of $2.9 million for the third quarter of 2009. Diluted income per share for the 2010 third quarter was $.36, as compared to diluted earnings per share of $.28 for the same quarter a year ago. Net revenues for the third quarter ended September 30, 2010 totaled $73.9 million, an increase of approximately $8.4 million or 12.8% over the $65.5 million for the same quarter in 2009. (Unaudited) (Unaudited) (in thousands, except per share amounts) Third Quarter Ended Nine Months Ended September 30, September 30, Results of Operations Revenues: Staffing services $ Professional employer service fees Total revenues Cost of revenues: Direct payroll costs Payroll taxes and benefits Workers' compensation Total cost of revenues Gross margin Selling, general and administrative expenses Depreciation and amortization Income (loss) from operations ) Other income, net Income (loss) before taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ ) Basic income (loss) per share $ ) Weighted average basic shares outstanding Diluted income (loss) per share $ ) Weighted average diluted shares outstanding - 1 - Barrett Business Services, Inc. News Release  Third Quarter 2010 October 26, 2010 The Company reports its Professional Employer Organization services (PEO) revenues on a net basis because it is not the primary obligor for the services provided by the Companys PEO clients to their customers. The gross revenues and cost of revenues information below, although not in accordance with generally accepted accounting principles (GAAP), is presented for comparison purposes and because management believes such information is more informative as to the level of the Companys business activity and more useful in managing its operations. (Unaudited) (Unaudited) Third Quarter Ended Nine Months Ended (in thousands) September 30, September 30, Revenues: Staffing services $ Professional employer services Total revenues Cost of revenues: Direct payroll costs Payroll taxes and benefits Workers' compensation Total cost of revenues Gross margin $ Gross revenues of $332.9 million for the third quarter ended September30, 2010 increased 21.9% over the similar period in 2009. A reconciliation of non-GAAP gross revenues to net revenues is as follows: For the third quarters ended September 30, 2010 and 2009: (Unaudited) Three Months Ended September 30, Gross Revenue Net Revenue (in thousands) Reporting Method Reclassification Reporting Method Revenues: Staffing services $ $ $ - $ - $ $ Professional employerservices ) ) Total revenues $ $ $ ) $ ) $ $ Cost of revenues $ $ $ ) $ ) $ $ - 2 - Barrett Business Services, Inc. News Release  Third Quarter 2010 October 26, 2010 For the nine months ended September 30, 2010 and 2009: (Unaudited) Nine Months Ended September 30, Gross Revenue Net Revenue (in thousands) Reporting Method Reclassification Reporting Method Revenues: Staffing services $ $ $ - $ - $ $ Professional employer services ) ) Total revenues $ $ $ ) $ ) $ $ Cost of revenues $ $ $ ) $ ) $ $ The following summarizes the unaudited consolidated balance sheets at September30, 2010 and December 31, 2009. - 3 - Barrett Business Services, Inc. News Release  Third Quarter 2010 October 26, 2010 September 30, December 31, (in thousands) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, net Income taxes receivable Prepaid expenses and other Deferred income taxes Total current assets Marketable securities Property, equipment and software, net Restricted marketable securities and workers' compensation deposits Other assets Workers' compensation receivables for insured claims Goodwill, net $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll, payroll taxes and related benefits Other accrued liabilities Workers' compensation claims liabilities Safety incentives liabilities Total current liabilities Long-term workers' compensation claims liabilities Long-term workers' compensation liabilities for insured claims Deferred income taxes Customer deposits and other long-term liabilities Stockholders' equity $ $ Outlook for Fourth Quarter 2010 The Company also disclosed today limited financial guidance with respect to its operating results for the fourth quarter ending December 31, 2010. The Company expects gross revenues for the fourth quarter of 2010 to range from $321 million to $326 million, as compared to $270.8 million for the fourth quarter of 2009, and anticipates diluted earnings for the fourth quarter of 2010 to range from $.28 to $.32 per share, as compared to diluted income per share of $.21 for the same period a year ago. A reconciliation of estimated gross revenues to estimated GAAP net revenues for the fourth quarter of 2010 is not included because PEO revenues and cost of PEO revenues for the period are not reasonably estimable. - 4 - Barrett Business Services, Inc. News Release – Third Quarter 2010 October 26, 2010 Conference Call On Wednesday, October 27 at 9:00 a.m. Pacific Time, William W. Sherertz and James D. Miller will host an investor telephone conference call to discuss third quarter 2010 operating results. To participate in the call, dial (877) 356-3717. The call identification number is 19477114. The conference call will also be webcast live at www.barrettbusiness.com.
